DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
For the purposes of examination, the preamble of claim 1 will be deemed as limitations on the structure of the wind turbine.  The method requires the structures recited in the preamble and thus the preamble cannot amount to merely purpose or intended use.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/128002 (“Miranda”).
Regarding claim 1, Miranda discloses:

obtaining a first operational state of each of the energy generating units (p. 5 line 34 through p. 6 line 21),
detecting that a difference in thrust acting on at least two of the energy generating units is present (p. 9 lines 16-22; p. 10 lines 1-9),
adjusting at least one constraint parameter of the set of operational constraints in accordance with prevailing operating conditions and in accordance with the detected difference in thrust (p. 10 lines 1-9, 16-21, 29-32; e.g., operational constraint parameters on pitch angle (such as maximum or minimums) are adjusted in accordance with prevailing conditions (such as wind speed and various installation loads) and in accordance with the detected difference in thrust (in order to minimize yaw loads)),
deriving a new operational state (p. 10 lines 16-21) for at least one of the energy generating units (“on one wind turbine”), based on the at least one adjusted constraint parameter (e.g., adjusted pitch parameters), the new operational states counteracting the detected difference in thrust (“to balance the thrust loads applied by a part of wind turbines”),

Regarding claims 2-5, Miranda discloses the limitations as set forth in claim 1 and further discloses:
wherein the step of adjusting at least one constraint parameter (p. 10 lines 1-9, 16-21, 29-32) comprises adjusting:
a load constraint relating to at least one of the energy generating units (“an acceptable load level may be obtained in derated operation, even with one or more wind turbine modules not working properly”).
a load constraint relating to the support structure (“control module 52 … may then be operable to issue control commands 54 to the wind turbines 6 in order to counteract the yaw loading”).
a power production constraint relating to at least one of the energy generating units (“an acceptable load level may be obtained in derated operation, even with one or more wind turbine modules not working properly”).
a range and/or a setpoint for at least one constraint (“control commands 54 may cause the pitch control system to vary the blade pitch settings on one turbine … in order to balance the thrust loads”).
Regarding claims 8-9, Miranda discloses the limitations as set forth in claim 1 and further discloses:

wherein detecting the difference in operational state include detecting a difference in at least pitch angle and rotor speed (“the thrust on the wind turbines 6 may be estimated from measurements of the power, generator speed and acceleration, and blade pitch angle”).
Regarding claim 10, Miranda discloses the limitations as set forth in claim 1 and further discloses:
wherein the support structure comprises a main tower part (4) extending alone a substantially vertical direction (see FIG 1) and at least two arms (13), each arm extending away from the main tower part along a direction having a horizontal component (see FIG 1), each arm being connected to the main tower part via a yawing mechanism (p. 4 lines 4-9), and wherein the step of detecting that a difference in thrust is present comprises detecting a torque on the yawing mechanism (p. 10 lines 11-12).
Regarding claims 17-20, Applicant recites an apparatus claim for the turbine and method recited by claims 1-4.  The scope of claims 17-20 is identical to that of claims 1-4, save for the fact that claims 1-4 are drawn to a method and claims 17-20 are drawn to an apparatus.  As such, claims 17-20 are rejected for at least the same reasons as claims 1-4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 6-7 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranda in view of common knowledge.
Regarding claims 6-7, Miranda discloses the limitations as set forth in claim 1 but does not explicitly disclose that the step of detecting that a difference in thrust is present comprises detecting:
that operation of at least one of the energy generating units has stopped; or
a difference in wind conditions at the at least two energy generating units.
Miranda does, however, discuss compensating for faults in one energy generating units with another of the energy generating units (p. 10 lines 29-32) and that a difference in thrust between two units may be caused by “a relative difference in wind speed or wind direction experienced by the wind turbines” (p. 10 lines 3-5).  Miranda also states that the control module 52 may monitor (and thus detect) conditions within the installation through the use of “a suitable sensor suite 57” (p. 9 lines 16-17).
It is well-known in the art that a generator experiencing a fault may be shut down in order to avoid undue damage to the unit.  
In view of the teachings of Miranda and what is well-known in the art, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Miranda by: 

utilizing the sensor suite to determine if there is a difference in wind speed or direction experienced by each of the energy generating units prior to determining what adjustments are necessary for the purposes of providing better control over the installation that is consistent with the present atmospheric conditions.
Regarding claim 12, Miranda discloses the limitations as set forth in claim 1 but does not explicitly disclose the step of deriving a new operational state comprising adjusting at least one yaw setting of the wind.
Miranda does, however, discuss that the controller may monitor and issue commands to adjust the yaw of the nacelle in order to “optimize power extraction” (p. 6 lines 10-11) and additionally discusses how thrust differences between the turbine units may result from “a relative difference in wind speed or wind direction experienced by the wind turbines.”  
One of ordinary skill in the art (prior to the effective filing date) would thus find it obvious to modify controller of Miranda such that the derivation of a new operational state comprises adjusting a yaw setting of the installation such that the wind generating units are “maintain[ed] … in a correct attitude with respect to the wind so as to optimize power extraction” and the “relative difference in … wind direction” is mitigated, thus mitigating the thrust difference between rotors. 
Regarding claim 13, Miranda discloses the limitations as set forth in claim 1 but does not explicitly disclose the operational state being a shutdown of the energy generating units.

As such, it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Miranda by having the wind turbines shut down in response to the detection of a thrust imbalance that cannot be resolved by other means for the purposes of preventing undue damage to the installation.
Regarding claims 14-16, Miranda discloses the limitations as set forth in claim 1 but does not explicitly disclose the further step of performing an optimization calculation, optimizing the total power production of the wind turbine, taking the at least one adjusted constraint parameter and the detected difference in thrust into account, and wherein the step of deriving a new operational state for at least one of the energy generating units is further based on the optimization calculation or the calculation being performed using a model predictive control algorithm or the calculation comprises consulting a database.
The use of databases and model predictive control for the purposes of optimizing or implementing a control scheme is well-known in the art.
Additionally, Miranda already discloses the derivation of a new operational state for the generating units based on the adjusted constraint parameter and thrust difference.  The instant claims differ from the prior art in that the instant claims recite a generic “optimization” of the turbine.  
Routine optimization within prior art conditions or through routine experimentation is discussed in MPEP §2144.05(II)(A).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, "[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Here, Miranda discloses the “general conditions” of the claim by disclosing the method sans the optimization step.  The mere optimization of what is already known in the art does not patentably distinguish over the prior art because it is the normal desire of those skilled in the art to improve and optimize what exists.  As such, it would have been obvious to one of ordinary skill in the art to modify Miranda as taught by common-knowledge in the art by including a power optimization step, using methods (i.e., MPC or database lookup) that are well-known in the art and suitable for the purpose of optimization, for the obvious purposes of improving the efficiency and output of the system.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranda as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0008939 (“Pare”).
Regarding claim 11, Miranda discloses the limitations as set forth in claim 1 but does not explicitly disclose the new operational state comprises at least one of the turbines being operated in a motor mode.

It would have been obvious to one of ordinary skill in the art to modify Miranda as taught by Pare, providing the control system with the option to operate a turbine in a motoring mode, for the purposes of preventing undue damage to the installation by counteracting high wind conditions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those references cited, but not relied upon in the rejections above, generally relate to wind turbine installations having a plurality of rotors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS K QUIGLEY/Examiner, Art Unit 2832    

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832